UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 3/4/2020
 JENNIFER FUNG-SCHWARTZ, et al.,
                                                          17-CV-0233 (VSB) (BCM)
                 Plaintiffs,
         -against-                                        PROTECTIVE ORDER
 CERNER CORPORATION, et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, it is hereby ORDERED that any

person subject to this Order – including without limitation the parties to this action, their attorneys,

representatives, agents, experts and consultants, acting as such, all third parties providing discovery

in this action, and all other interested persons with actual or constructive notice of this Order shall

adhere to the following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from any other person any "Discovery

               Material" (i.e., information of any kind provided in the course of discovery in this

               action) that is designated as "Confidential" pursuant to the terms of this Order shall

               not disclose such Confidential Discovery Material to anyone else except as expressly

               permitted hereunder.

       2.      The person producing Discovery Material may designate as "Confidential" any

               portion thereof that contains non-public business, commercial, financial, or personal

               information, the public disclosure of which is either restricted by law or would

               likely, in the good faith opinion of the producing person, seriously harm the

               producing person’s business, commercial, financial, or personal interests or cause
     the producing person to violate his, her, or its privacy or confidentiality obligations

     to others. Where the confidential portion is reasonably separable from the non-

     confidential portion, via redaction or otherwise, only the confidential portion shall

     be so designated.

3.   With respect to the confidential portion of any Discovery Material other than

     deposition transcripts and exhibits, the producing person or that person’s counsel

     may designate such portion as "Confidential" by stamping or otherwise clearly

     marking as "Confidential" the document or protected portion in a manner that will

     not interfere with legibility or audibility. Deposition testimony may be designated

     as "Confidential" either on the record during the deposition or in writing within five

     (5) business days of receipt of the transcript. If so designated, the final transcript of

     the designated testimony shall be bound in a separate volume and marked

     "Confidential Information Governed by Protective Order" by the reporter.

4.   If at any time prior to the trial of this action, a producing person realizes that some

     portion of Discovery Material that that person previously produced without

     limitation should be designated as "Confidential," the producing person may so

     designate that portion by promptly notifying all parties in writing. Such designated

     portion of the Discovery Material will thereafter be treated as Confidential under the

     terms of this Order. In addition, the producing person shall provide each other party

     with replacement versions of such Discovery Material that bears the "Confidential"

     designation within two (2) business days of providing such notice.




                                            2
Who May Receive Confidential Materials

     5.    No person subject to this Order, other than the producing person, shall disclose any

           Confidential Discovery Material to any other person whomsoever, except to:

           (a)    the parties to this action;

           (b)    counsel retained specifically for this action, including any paralegal, clerical

                  or other assistant employed by such counsel and assigned specifically to

                  work on this action;

           (c)    as to any document, its author, its addressee, and any other person shown

                  on the face of the document as having received a copy;

           (d)    any witness who counsel for a party in good faith believes may be called

                  to testify at trial or deposition in this action, provided such person has first

                  executed a Non-Disclosure Agreement in the form annexed hereto;

           (e)    any person retained by a party to serve as an expert witness or consultant or

                  otherwise provide specialized advice to counsel in connection with this

                  action, provided such person has first executed a Non-Disclosure Agreement

                  in the form annexed hereto;

           (f)    stenographers and video technicians engaged to transcribe or record

                  depositions conducted in this action;

           (g)    independent photocopying, graphic production services, or other litigation

                  support services employed by the parties or their counsel to assist in this

                  action, including computer service personnel performing duties in relation to

                  a computerized litigation system;

           (h)    the Court and its staff; and


                                                 3
            (i)     any other person whom the producing person, or other person designating

                    the Discovery Material "Confidential," agrees in writing may have access to

                    such Confidential Discovery Material.

     6.     Prior to the disclosure of any Confidential Discovery Material to any person referred

            to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

            with a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in

            the form annexed hereto, stating that that person has read this Order and agrees to

            be bound by its terms. Counsel shall retain each signed Non-Disclosure Agreement,

            hold it in escrow, and produce it to opposing counsel either prior to such person

            being permitted to testify (at deposition or trial) or at the conclusion of the case,

            whichever comes first.

Disputes

     7.     Any person who either objects to any designation of confidentiality, or who, by

            contrast, requests still further limits on disclosure (such as "attorneys’ eyes only,"

            reserved for extraordinary circumstances), may at any time prior to the trial of this

            action serve upon the designating person and all other parties a written notice stating

            with particularity the grounds of the objection or request. If agreement cannot be

            reached promptly, counsel for all affected persons shall request a joint telephone call

            with the Court to obtain a ruling.

Filing Confidential Materials in this Action

     8.     Notwithstanding the designation of material as "Confidential" in discovery, there is

            no presumption that such Confidential Discovery Material will be filed with the

            Court under seal. The parties shall follow § 3 of Judge Moses’s Individual Practices



                                                  4
            and § 6 of this Court's ECF Rules & Instructions with respect to pretrial requests for

            filing under seal.

     9.     All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

            afford confidential treatment to any Discovery Material introduced in evidence at

            trial, even if such material was previously designated as Confidential or sealed

            during pretrial proceedings.

     10.    Each person who has access to Confidential Discovery Material shall take all due

            precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

     11.    If, in connection with this litigation, and despite having taken reasonable steps to

            prevent the disclosure of information that it claims is subject to a claim of attorney-

            client privilege or attorney work product, a producing person inadvertently discloses

            information subject to a claim of attorney-client privilege or attorney work product

            protection ("Inadvertently Disclosed Information"), such disclosure, in itself, shall

            not constitute or be deemed a waiver or forfeiture of any claim of privilege or work

            product protection with respect to the Inadvertently Disclosed Information and its

            subject matter.

     12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

            shall, within five (5) business days, return or destroy all copies of the Inadvertently

            Disclosed Information, and provide a certification of counsel that all such

            information has been returned or destroyed.




                                                  5
     13.    Within five (5) business days of the notification that such Inadvertently Disclosed

            Information has been returned or destroyed, the disclosing person shall produce a

            privilege log with respect to the Inadvertently Disclosed Information.

     14.    If a receiving person thereafter moves the Court for an order compelling production

            of the Inadvertently Disclosed Information, that motion shall be filed under seal, and

            shall not assert as a ground for entering such an order the mere fact of the inadvertent

            production. The disclosing person retains the burden of establishing the privileged

            or protected nature of any Inadvertently Disclosed Information. Nothing in this

            Order shall limit the right of any party to request an in camera review of the

            Inadvertently Disclosed Information.

Termination of the Litigation

     15.    This Protective Order shall survive the termination of the litigation. Within 30 days

            of the final disposition of this action, all Confidential Discovery Material and all

            copies thereof, shall be promptly returned to the producing person, or, upon

            permission of the producing person, destroyed.

     16.    During the pendency of this case only, this Court shall retain jurisdiction over all

            persons subject to this Order to the extent necessary to enforce any obligations

            arising hereunder or to impose sanctions for any contempt thereof.

                                                   SO ORDERED.


     Dated: ______________,
             March 4        20__
                              20                   __________________________
                                                   BARBARA MOSES
                                                   United States Magistrate Judge




                                                  6
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JENNIFER FUNG-SCHWARTZ, et al.,
                                                        17-CV-0233 (VSB) (BCM)
                Plaintiffs,
        -against-                                       NON-DISCLOSURE AGREEMENT
 CERNER CORPORATION, et al.,
                Defendants.


       I,                                 [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of Court.

       Dated: _______________                 ____________________________________
                                               [Signature]




                                                    7
